Exhibit 10.1 EXCHANGE AGREEMENT This EXCHANGE AGREEMENT (this “Agreement”) dated as of June 9, 2017, is by and among Nuo Therapeutics, Inc., a Delaware corporation (the “Company”), Deerfield Private Design Fund II, L.P. (“DPDF”), Deerfield Private Design International II, L.P. (“DPDI”) and Deerfield Special Situations Fund, L.P. (“DSSF” and, together with DPDF and DPDI, the “Investors”; and the Company and the Investors being collectively referred to as the “Parties”). RECITALS: A.The Investors hold an aggregate of 29,038 shares (the “Series A Preferred Shares”) of the Series A Preferred Stock, $0.0001 par value per share (the “Series A Preferred Stock”), with a liquidation preference of $1,000 per share (the “Series A Liquidation Preference”) and an aggregate liquidation preference of $29,038,000. B.The Company is undertaking a public offering (the “Public Offering”) of its Common Stock, $0.0001 par value per share (the “Common Stock”), pursuant to a registration statement on Form S-1, file no. 333-217241 (including any amendments or supplements thereto, the exhibits thereto and any prospectuses (preliminary, final, free writing or otherwise) contained therein or relating thereto and any amendment or supplement to any such prospectus, the “Registration Statement”). C.The Company has authorized a new series of its preferred stock:theCompany’s Series B Preferred Stock, par value $0.0001 per share (the “Series B Preferred Stock”), having the rights, preferences and other terms set forth in the Company’s Certificate of Designations of the Preferred Stock, in the form attached hereto as Exhibit A (the “Certificate of Designations”). D.In connection with the Public Offering (and subject to the consummation thereof and the terms and conditions set forth herein), each of the Investors is willing to exchange its Series A Preferred Shares for shares of the Common Stock and shares of the SeriesB Preferred Stock and the issuance to such Investor of warrants to purchase shares of Common Stock (the “Warrant Shares”), each in the form attached hereto as Exhibit B (the “Warrants”). E.Contemporaneously with the Exchange (as defined below), the Parties will execute and deliver a Registration Rights Agreement, substantially in the form attached hereto as Exhibit C (the “Registration Rights Agreement” and, together with this Agreement, the Certificate of Designations, the Warrants and each of the other agreements entered into by the Company in connection with the transactions contemplated hereby, the “Transaction Documents”). F.The Exchange is being effectuated as part of and pursuant to a Plan of Recapitalization and Reorganization of the Company described in Section368(a)(1)(E) of the Internal Revenue Code of 1986, as amended. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: ARTICLE I.
